DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 18, 2022 has been entered and considered and an action on the merits follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing of “a driving device (claim 4)” and “a rotating electric machine (claim 13)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strautmann (US 8,109,210 B2).
Regarding Claim 1:
Strautmann discloses a device (1, fig. 2) for compressing thermal insulation material (paper: 50; col. 1, In. 6-8) into blocks (5.1-5.n; Examiner notes the blocks formed may be used as “blocks of insulation,” thus Strautmann is considered to teach this intended use limitation) comprising:
a support surface (14 or 13) for the compressed blocks of insulation (5.1-5.n),
a compression device (17) with a compression surface (17), and
a feeding device (30/31) for feeding thermal insulation material (50; col. 8, In. 49- 59),

wherein the compression device (17) is adapted for reciprocal movement parallel to the support surface (fig. 2) between a first position (upper position: fig. 2), wherein the feeding device (30/31) is allowed to feed thermal insulation material (50) to a position on the support surface (14; col. 9, In. 10-14), and a second position (lower position; col. 9, In. 51-55), and
[It is noted that if a floor (14) is defined as the support surface, a compression surface of the compression device (17) is parallel facing a surface of the floor (14) during a reciprocal movement between the first and second position, and thus the compression device (17) is adapted for reciprocal movement parallel to the support surface (14).
If the claim is intended to claim that the compression device (17) is adapted for reciprocal movement in a direction parallel to the support surface, the walls (13) can be applied as the support surface because they (13) support sides of the thermal insulation material (see “the walls.. 13.. for receiving pressed product pieces..” in col. 8, lines 39-41), and thus Strautmann also discloses the compression device (17) is adapted for reciprocal movement in a direction parallel to the support surface (13) based on this claim interpretation]. 
wherein during movement from the first position to the second position of the compression device (17), thermal insulation material (50) fed by the feeding device (30/31) is compressed (col. 9, In. 51-63).

Regarding Claim 4:
Strautmann discloses the device according to claim 1.
Strautmann further teaches that the device comprises a driving device (18) for operating the compression device (17) by hydraulic, pneumatic or electrical power (col. 9, In. 15-18; in this case, the compression device (17) is driven by a hydraulic drive (18)).

Regarding Claim 5:
Strautmann discloses the device according to claim 1.
Strautmann further teaches that the device comprises means (12) for adjusting a cross-sectional area of the blocks of compressed thermal insulation material (col. 10, In. 65 - col. 11, In. 3).

Regarding Claim 6:
Strautmann discloses the device according to claim 5.
Strautmann further teaches wherein the means for adjusting a cross-sectional area of compressed thermal insulation material (12) comprises an adjustable wall (12; col. 10, In. 65 - col. 11, In. 3); preferably a vertically adjustable upper wall, which, when the adjustable wall is adjusted, adjusts the area of an opening defined by the adjustable wall, two side walls (13 and 13) and the support surface (14).

Regarding Claim 14:
Strautmann discloses the device according to claim 6.
Strautmann further teaches wherein the adjustable wall (12) is a vertically adjustable (by a mechanical drive 19 (col. 9, lines 64-65) upper wall (note that it (12) is above a lower wall (14), so it is considered as an upper wall). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Strautmann (US 8,109,210 B2) - as applied to claim 1, above - in view of Bynelius (US 2013/0020422 A1).

Regarding Claim 2:
Strautmann discloses the invention substantially as claimed as set forth above.
Strautmann teaches that the material to be compressed (50) "thermal insulation material” is paper (col. 1, In. 6-8).
Strautmann does not specify wherein the thermal insulation material is loose- fill cellulose thermal insulation material.
Bynelius teaches that used paper is known for use as loose-fill cellulose thermal insulation material (para. 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the used paper material of Strautmann may be utilized as loose-fill cellulose thermal insulation material to form thermal insulation blocks. One of ordinary skill in the art would have been motivated to utilize the used paper material of Strautmann in this manner because, as Bynelius teaches, used paper is commonly utilized as loose-fill cellulose thermal insulation material (para. 0002).

Regarding Claim 7:
Strautmann discloses the device according to claim 1.
Strautmann does not specify wherein, the device is adapted to compress the thermal insulation material to a density of at least 160 kg/m3.
Bynelius teaches a device for shredding compressed blocks of thermal insulation comprising paper; the thermal insulation material to be shredded has been compressed to a density of at least 160 kg/m (para. 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Strautmann to compress the paper material to a density of at least 160 kg/m%. One of ordinary skill in the art would have been motivated to make this modification in order to provide thermal insulation blocks that can be transported to a building site efficiently - without taking up excess space in the cargo area of a truck - as taught by Bynelius (para. 0004 and para. 0013).

Regarding Claim 8 (1st claim interpretation):
Strautmann discloses a method for compressing paper (50; col. 1, In. 1-3) into a block (5, fig. 5), comprising the steps:
a) feeding an amount of paper material (50) to a support surface (13) (fig. 2; col. 8, In. 39-41),
b) compressing the amount of paper material (50) fed in step a) in a direction parallel to the support surface (13) (figs. 1-2), thereby creating a block of compressed paper (5.1; col. 9, In. 51-63),
[It is note that the walls (13) can be applied as the support surface because they (13) support sides of the thermal insulation material (see “the walls.. 13.. for receiving pressed product pieces 50..” in col. 8, lines 39-41), and thus Strautmann discloses the subject matter as claimed in step (b)]. 
c) feeding an additional amount of paper material (50) to the support surface (13; for formation of partial blocks (5.2-5.n) as in fig. 4),
d) compressing the additional amount of paper material fed in step c), adding compressed paper material to the block of compressed paper (5.1; col. 9, In. 51-63 & col. 10, In. 41-45), and
e) repeating steps c) and d) until the block of compressed paper (5) has a predetermined size (AxBxC; fig. 4-5).
Strautmann is silent as to whether the paper compressed into a block is loose- fill cellulose thermal insulation material compressed into a block of insulation.
Bynelius teaches that known blocks of thermal insulation material may be formed by paper (as loose-fill cellulose thermal insulation material; para. 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Strautmann, wherein paper is compressed into a block of paper, to be a method for compressing loose-fill cellulose thermal insulation material into a block of insulation. One of ordinary skill in the art would have been motivated to make this change because, as Bynelius teaches, utilizing waste paper in this manner is known in the art for forming an environmental friendly and renewable form of insulation (para. 0002).

Regarding Claim 8 (2nd claim interpretation):
Strautmann discloses a method for compressing paper (50) into a block (5, fig. 5), comprising the steps:
a) feeding an amount of paper material (50) to a support surface (14) (fig. 2; col. 8, In. 39-41),
b) compressing (by a platen (41)) the amount of paper material (50) fed in step a) in a direction parallel to the support surface (14) (figs. 1-2), thereby creating a block of compressed paper (figs. 3-4), col. 10, lines 15-24), [It is noted that Strautmann discloses as the platen (41) moves each partially a compressed bale (5.1-5.n) in a direction parallel to the support surface (14) a complete compressed bale (5) is formed by limited devices (21 and 22) (see col. 10, lines 15-24), and thus Strautmann discloses compressing the amount of paper material (50) fed in step a) in a direction parallel to the support surface (14) (figs. 1-2), thereby creating a block of compressed paper].
c) feeding an additional amount of paper material (50) to the support surface (14) (for formation of partial blocks (5.2-5.n) as in fig. 4),
d) compressing the additional amount of paper material fed in step c), adding compressed paper material (5.2) to the block of compressed paper (5.1; col. 10, In. 41-45), and
e) repeating steps c) and d) until the block of compressed paper (5) has a predetermined size (AxBxC; fig. 4-5).
Strautmann is silent as to whether the paper compressed into a block is loose- fill cellulose thermal insulation material compressed into a block of insulation.
Bynelius teaches that known blocks of thermal insulation material may be formed by paper (as loose-fill cellulose thermal insulation material; para. 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Strautmann, wherein paper is compressed into a block of paper, to be a method for compressing loose-fill cellulose thermal insulation material into a block of insulation. One of ordinary skill in the art would have been motivated to make this change because, as Bynelius teaches, utilizing waste paper in this manner is known in the art for forming an environmental friendly and renewable form of insulation (para. 0002).
Regarding Claim 9:
Strautmann in view of Bynelius teaches the method according to claim 8.
Strautmann does not specify wherein the thermal insulation material is compressed to a density of at least 160 kg/m3.
Bynelius teaches a device for shredding compressed blocks of thermal insulation comprising paper; the thermal insulation material to be shredded has been compressed to a density of at least 160 kg/m3 (para. 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Strautmann to compress the paper material to a density of at least 160 kg/m3. One of ordinary skill in the art would have been motivated to make this modification in order to provide thermal insulation blocks that can be transported to a building site efficiently - without taking up excess space in the cargo area of a truck - as taught by Bynelius (para. 0004 and para. 0013).

Regarding Claim 10:
Strautmann in view of Bynelius teaches the method according to claim 8.
Strautmann teaches that block (5, fig. 5) comprises up to 10 portions (5.1-5.n), each portion is compressed to a thickness of C/n, where “C’” is the total width of the finished bale (5) and “n” is the number or portions (col. 9, In. 56-63). The final dimensions of the bale are dependent upon the size of the pallet or other implement upon which the finished bale (5) will be stored/transported (col. 11, In. 17-29).
Strautmann does not specify the additional amount of thermal insulation compressed in step d) is compressed to a thickness of between 0.5 - 1.0 inch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Strautmann such that the additional amount of thermal insulation compressed in step d) is compressed to a thickness of between 0.5 - 1.0 inch. One of ordinary skill in the art would have been motivated to make this change because optimizing the size of the press chamber (and thus the width of portions (5.1-5.n)) to a small size is known to reduce the cost/weight of the apparatus and improve compaction by reducing the forces necessary to compress each portion, as taught by Strautmann (col. 3, In. 29-49).

Regarding Claim 11:
Strautmann in view of Bynelius teaches the method according to claim 8 (as set forth above in the rejection of claim 8, 2nd claim interpretation).
Strautmann further discloses wherein the steps b) and d) of compressing is performed with no counter support (see figs. 3-4 of Strautmann, which show there is no counter support/wall/or door at the right side of a chamber (20).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strautmann (US 8,109,210 B2) in view of Davis et al (US 4,669,374; hereafter “Davis”).

Regarding Claims 3 and 12:
Strautmann discloses the device as set forth above.
Strautmann does not disclose wherein the compression surface is provided with protrusions that are ribs or nail-like protrusions.
Davis teaches that in device for compressing material into blocks (fig. 1), the compression surface of a compression device (40/42) may include ribs protrusions (43; fig. 4) for forming grooves in one face of the block (col. 2, In. 57-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Strautmann to include protrusions (ribs) on the compression surface. One of ordinary skill in the art would have been motivated to make this addition in order to form grooves in the formed block; these grooves aid in binding multiple blocks to one another, as taught by Davis (col. 2, In. 60-64).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Strautmann (US 8,109,210 B2) in view of Iacobucci (EP 1 449 639 A2).
Strautmann discloses the device as set forth above.
Strautmann discloses the driving device (18 and 18’) is hydraulic drives (fig. 5) (col. 9, lines 15-18). Strautmann does not expressly disclose the driving device is a rotating electric machine.
Iacobucci discloses a pressing device (2) having a driving device for driving a compressing device (16) to press paper waste (see para. 2) in a container (6). Iacobucci discloses the drive device (14, 15 and 15’) is a rotating electric machine (see para. 32-33). Iacobucci discloses using the rotating electric machine instead of a hydraulic drive would provide safety and cleanliness (see para. 6).   
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the hydraulic drive of Strautmann with a rotating electric machine to drive the compression device, as taught by Iacobucci, for safety and cleanliness reasons (see para. 6).

Response to Arguments
In Applicant's arguments filed on May 18, 2022, Applicant argued that Strautmann fails to disclose a compression device which is adapted for reciprocal movement parallel to the support surface, as amended in claim 1 and 8. With respect to Applicant’s assertion, this argument has been fully considered but it is not persuasive. 
As noted in the rejections above, if a floor (14) of Strautmann is defined as the support surface, a compression surface of the compression device (17) is parallel facing a surface of the floor (14) during a reciprocal movement between the first and second position. Based on this claim interpretation, Strautmann does disclose the compression device (17) is adapted for reciprocal movement parallel to the support surface (14), as claimed in claim 1.
As to claim 8, the claim requires “compressing in a direction parallel to the support surface”. The walls (13) can be applied as the support surface because they (13) support sides of the thermal insulation material (see “the walls.. 13.. for receiving pressed product pieces..” in col. 8, lines 39-41), and thus Strautmann also discloses compressing (by the compression device (17)) in a direction parallel to the support surface (13) based on this claim interpretation.
 As noted in the second claim interpretation of claim 8 above, this feature of claim 8 can also be rejected by using a platen (41) of Strautmann, which moves each partially a compressed bale (5.1-5.n) in a direction parallel to the support surface (14) so that they can be completely compressed into a complete compressed bale (5) by limited devices (21 and 22) (see col. 10, lines 15-24), and thus Strautmann discloses compressing the amount of paper material (50) fed in step a) in a direction parallel to the support surface (14) (figs. 1-2), thereby creating a block of compressed paper.
Accordingly, Strautmann discloses claims 1 and 8 as set forth above.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        August 30, 2022